Title: From Benjamin Franklin to the Pennsylvania Assembly Committee of Correspondence, 6 January 1773
From: Franklin, Benjamin
To: Pennsylvania Assembly Committee of Correspondence


Gentlemen,
London, Jan. 6. 1773
I have received your respected Favour of Oct. 16. with the enclos’d Resolve of the House appointing you the Committee of Correspondence for the current Year. And you may rely on my faithful Observance of the Instructions transmitted to me by you, in opposing strenuously every thing that I apprehend may prejudice the Commerce or Rights of America, and promoting by every means in my Power what may seem likely to restore that Harmony between Great Britain and her Colonies so necessary, as you justly observe, to their mutual Safety and Happiness.
Inclos’d is a List of thirty of your Acts, which were presented the 22d of December past. It becomes more important of late, to keep an exact Note of the Time of Presentment, as the Six Months is more frequently than heretofore suffered to expire without any Determination upon the Acts presented. I shall attend them diligently while they are under Consideration, and use my best Endeavours in supporting them.
Be pleased to make my thankful Acknowledgements to the Assembly for the Allowance you mention, and believe me to be, with sincere Esteem and Respect Gentlemen, Your most obedient humble Servant
B Franklin
Jos Galloway, Saml Rhoads, Saml Shoemaker Wm Rodman, and Isaac Pearson Esqrs.
